Motion granted upon the following terms and conditions:
The defendants shall pay all costs of the appeal to date together with ten dollars costs of this motion and two hundred and fifty dollars counsel fee to the attorney for the plaintiff.
The defendants shall also stipulate to try this cause at the June term of the Supreme Court, provided the plaintiff so elects, and the case can be set down for trial on a day in that term.
The defendants likewise must stipulate that the action shall not abate by reason of the death of either party.
In case of the failure of the defendants to comply with those terms within ten days from date, the motion is denied, with ten dollars costs.